DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 23 January 2020 and 05 February 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Koyabu et al. (US 2009/0086006 A1).
As related to independent claim 1, Koyabu et al. teaches a printer (Koyabu et al. – Figure 1, Reference #1, shown below) comprising: a print head configured to print on a recording sheet (Koyabu et al. – Figure 1, Reference #12, & #5, shown below); a platen roller rotatably attached to a frame (Koyabu et al. – Page 3, Paragraph 48 and Figures 1 & 2, Reference #21 & #22); a support having a head spring attached thereto that urges the print head toward the platen roller (Koyabu et al. – Page 3, Paragraphs 51-52 and Figure 2, Reference #38, shown below); and a hold unit rotatably attached to the frame and having an engaging part that engages with a projection situated at a side end of the support (Koyabu et al. – Page 3, Paragraph 49 and Figures 1 & 2, Reference #31, #34,  & #35, shown below), wherein the head spring urges the print head toward the platen roller when the projection is engaged with the engaging part, and wherein the hold unit is configured to be rotated to cause the engaging part to disengage from the projection (Koyabu et al. – Page 3, Paragraphs 48-52 and Figures 1 & 2, Reference #31, #34,  & #35, shown below).

    PNG
    media_image1.png
    548
    542
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    510
    533
    media_image2.png
    Greyscale


As related to dependent claim 2, Koyabu et al. teaches the support is attached to the frame in a rotatable manner, and the support is urged by the head spring to rotate upon the projection being disengaged from the engaging part (Koyabu et al. – Page 3, Paragraphs 48-52 and Figures 1 & 2, Reference #3, #38, #35, & #34, shown above).
As related to dependent claim 3, Koyabu et al. teaches the support is urged by the head spring to be separated from the frame upon the projection being disengaged from the engaging part  (Koyabu et al. – Page 3, Paragraphs 50-54 and Figures 1 & 2, Reference #3, #38, #35, & #34, shown above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyabu et al. (US 2009/0086006 A1).
Koyabu et al. teaches an additional lever [i.e. left and right locking levers #34] and it would have been obvious to one of ordinary skill in the art at the time of filing to recognize the locking lever(s) securing the platen roller in place (Koyabu et al. – Page 3, Paragraph 49 and Figure 1, Reference #34 & #21, shown above) and further teaches the lever being configured to rotate to allow the platen roller to be detached (Koyabu et al. – Figure 2, Reference #21, shown above), wherein a rotation axis of the lever is the same as .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyabu et al. (US 2009/0086006 A1) in view of Takahashi (US 2008/0180468 A1).
Koyabu et al. remains as applied above, but does not specifically teach the hold unit has a second projection.  However, Takahashi teaches a printer with a print head and a platen roller and a hold unit with a second projection (Takahashi – Page 3, Paragraph 30 and Figures 6A-6B & 7A-7B, Reference #11 & #9, shown below) and a lever (Takahashi – Page 3, Paragraphs 33-36 and Figures 6A-6B & 7A-7B, Reference #11, #11a, & #9, shown below).  The levers and projections of Koyabu et al. when modified by the specific placement of the projection and lever of Takahashi further teaches the lever is configured to rotate to come in contact with the second projection, so that the hold unit is rotated upon being pressed by the lever (Koyabu et al. – Page 3, Paragraph 49 and Figures 1-2, shown above).  It would have been obvious to one of ordinary skill in the art at the time of filing to specify the levers and projections of Koyabu et al. to perform the functions as detailed by both Koyabu et al. and Takahashi in an effort provide a versatile recording unit which can be used for recording units with platen and platen frames exposed or not exposed on the exterior of the casing, ensuring relative positional relationship between the head and platen is detected and ensured (Takahashi – Page 2, Paragraph 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori et al. (US 6,682,239 B2) teaches a thermal printer with multiple projections and engagements which secure the platen roller in place.  Watanabe et al. (US 2006/0291933 A1) teaches a printing apparatus with a support having a head spring, a hold unit rotatably attached to the frame and multiple engaging parts.  Takahashi (US 2011/0074903 A1) teaches a printing apparatus with a support having a head spring, a hold unit rotatably attached to the frame and multiple engaging parts to ensure a platen roller is secured in the appropriate position.  Tsuchiya et al. (US 9,186,904 B2) teaches a printing apparatus with a support having a head spring, a hold unit rotatably attached to the frame and engaging parts to ensure a platen roller is secured in the appropriate position.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853